IN THE SUPREME COURT OF THE STATE OF DELAWARE

    ANDREW A. AYERS,                       §
                                           §   No. 285, 2020
          Defendant Below,                 §
          Appellant,                       §
                                           §
          v.                               §   Court Below–Superior Court
                                           §   of the State of Delaware
    STATE OF DELAWARE,                     §
                                           §   Cr. ID No. 1808019473 (S)
          Plaintiff Below,                 §
          Appellee.                        §

                              Submitted: April 22, 2021
                               Decided: April 30, 2021

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                        ORDER

         This 30th day of April 2021, the Court has been advised that the appellant,

Andrew A. Ayers, died on April 8, 2021. Under Perry v. State,1 Ayers’ death renders

the pending appeal moot and divests this Court of jurisdiction to consider this matter

further.

         NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 29(b)

and 31(c), that this appeal is DISMISSED as moot.

                                         BY THE COURT:


                                         /s/ Gary F. Traynor
                                         Justice

1
    575 A.2d 1154, 1156 (Del. 1990).